Exhibit 10.120





[Gap Inc. Letterhead] [GPS (Great Britain) Limited Letterhead]


31 October 2012


Stephen Sunnucks




Dear Stephen,


Congratulations on your new position and long-term assignment with Gap Inc. The
anticipated length of this assignment is through 31 January 2015. The terms set
out in this offer letter relate to your long-term international assignment in
New York and include the regulation of your employment at the end of this
assignment.


You will be considered a seconded employee from GPS (Great Britain) Limited to
Gap Inc., based in New York, New York, United States, in accordance with Gap
Inc.’s Long-Term Assignment (LTA) Policy (save where varied by this letter). 
For the duration of your assignment, you will be seconded to Gap Inc.,
performing services in such capacity as determined by Gap Inc. GPS (Great
Britain) Limited does not derive any profit from the activities performed by you
as a seconded employee to Gap Inc. Save where expressly varied by the terms of
this letter (and where there is any conflict, the terms of this letter shall
prevail), the terms of your service agreement with GPS (Great Britain) Limited
dated 10 June 2009 and amended by side letters dated 25 August 2011 and 30 May
2012 (the “Service Agreement”) shall continue to apply during the Assignment
Period (defined below).


This letter is to confirm our offer to you as Global President, Gap, and will
serve to amend Clauses 3.1 and 3.2 of the Service Agreement only to reflect this
new position, based in New York, effective 5 November 2012. (The remainder of
Clauses 3.1. and 3.2 will be in effect.) In this position you will report to the
CEO of Gap Inc. In this capacity, you will be required to carry out work that is
reasonably required of you at Gap Inc.’s request and in Gap Inc.’s business.


References in this letter to “the Company” shall mean GPS (Great Britain)
Limited.


Assignment Start Date. Your first day on assignment in New York, New York will
be on 5 November 2012 (the “Assignment Start Date”), subject to obtaining valid
work authorization for the United States.


Assignment Period. Your assignment will end on 31 January 2015 unless terminated
earlier or extended (as notified to you in writing in advance) by GPS (Great
Britain) Limited, in either case at its sole discretion (the “Assignment
Period”). It is anticipated that should you remain in the role of Global
President, Gap after 31 January 2015, save where it is by way of express written
extension of the Assignment Period, that:  you will become directly employed by
Gap Inc. in the United States under U.S. terms and conditions to be agreed at
the relevant time; your compensation and benefits will be determined by Gap Inc.
U.S. policies and laws; you will become resident in the United States and you
will cease being resident in the UK; and you will be subject to U.S. employment
laws. Unless and until you and Gap Inc. enter into a new agreement related to
your employment, the terms of the Service Agreement shall remain in effect. For
the avoidance of doubt, if Gap Inc. and you have not reached agreement by 31
January 2015 to extend the assignment or localize, then the Service Agreement
remains in effect.


Salary. Effective on the Assignment Start Date, your annual salary will be
£640,000, which, as with all assignment-related costs, are ultimately borne by
Gap Inc.





--------------------------------------------------------------------------------



Annual Bonus. You will continue to be eligible for an Annual Bonus (“Annual
Bonus”). Under the current program, the bonus is based on Gap Inc. and/or
Division financial objectives (weighted at 75%) as well as key business goals
and individual performance (weighted at 25%). For the remainder of fiscal 2012,
your annual target bonus will continue to be 75% of base salary and will be
based on achievement of International Division financial objectives, key
business goals and individual performance. Beginning in fiscal 2013, the annual
bonus target will be 100% of base salary. Depending on results, your actual
bonus, if any, may be higher or lower and can reach a maximum of 200%. Bonuses
for fiscal 2013 are scheduled for payment in March 2014.   The determination of
your final award amount is at the absolute discretion of the Compensation and
Management Development Committee of Gap Inc. (“Committee”). In addition, Gap
Inc. has the right to modify the program at any time and your participation, as
well as the terms of your participation, targets and interpretation of targets
is subject at all times to the absolute discretion of the Committee. Bonus
payments are subject to applicable income and payroll tax withholding.


Stock Award. Subject to the approval of the Committee and the provisions of the
Gap Inc. stock plan, you will be granted stock awards covering a number of
shares of Gap Inc. stock equivalent to $3 million on the grant date. The number
of shares will be determined by dividing $3 million by the closing stock price
on the date of grant, rounded down to the nearest whole share. The grant will be
made in or about March 2013 on the date the Committee approves stock grants to
similarly situated executives (the “date of grant”) and will be subject always
to the rules of the applicable plan or program. Awards are in the form of units
that are paid in Gap Inc. stock upon vesting. The award will become vested as
shown in the schedule below, provided you are employed by Gap Inc. or its
affiliates on the vesting dates. Awards are subject to applicable income and
payroll tax withholding.


i.
50% of the shares of the Stock Award vesting on the second anniversary of the
date of grant.

ii.50% of the shares of the Stock Award vesting on the third anniversary of the
date of grant.


Long-Term Growth Program. Based on your position, you will continue to be
eligible to participate in the Long-Term Growth Program that rewards achievement
of Gap Inc. and/or Division financial objectives over a three year period. 
Beginning with the fiscal 2013-2015 performance cycle, your target opportunity
to earn performance shares is 150% of your base salary.  Depending on results,
your actual performance shares, if any, may be higher or lower and can reach a
maximum of 300% of your base salary.  Awards are made in the form of performance
shares that are paid in Gap Inc. stock upon vesting.  The number of earned
performance shares for the fiscal 2013-2015 performance cycle will be determined
no later than March 2016.  Awards are subject to approval by the Committee and
the provisions of Gap Inc.’s stock plan.  If the financial objectives are
achieved, the award will vest 50% on the date the Committee certifies attainment
and 50% one year from the certification date provided you are employed by Gap
Inc. or its affiliates on the vesting dates. Awards are subject to applicable
income and payroll tax withholding. Any eligibility prior to fiscal 2013-2015
performance cycle will continue to be governed by the terms of your Service
Agreement and the applicable Long-Term Growth/Long-Term Incentive program;
performance for fiscal 2012 will be based on International Division results.


You will be eligible for future Long-Term Incentive Awards on the same basis as
other similarly situated Gap Inc. senior executives.  All the Long-Term
Incentive Awards earned will be paid or become exercisable, if applicable, in
accordance with the time and form and other provisions of the applicable award
agreement and plan document,


Benefits. You and your family will be enrolled in Gap Inc.’s global health plan
while on assignment for medical and dental coverage. Benefit and coverage
information will be provided to you by the Global Mobility team in San
Francisco. You and your family will also continue to be covered under your
current healthcare plan in the UK. You will continue to be eligible to
participate in all other UK benefit programs while on assignment in New York.
Your current vacation and sick days provisions detailed in the Service Agreement
will continue to apply while on assignment, save that your public holiday
entitlement will be based on the U.S. public holiday schedule.





--------------------------------------------------------------------------------



Relocation Payment. The Company will pay you a special one-off relocation
payment of £250,000 (the “Relocation Payment”), subject to deduction of
applicable income and payroll tax withholding, conditional upon you having (a)
signed a copy of this agreement, (b) signed a copy of the Gap Inc. International
Relocation Payback Agreement (“Payback Agreement”) and (c) received valid work
authorization for the United States. The Relocation Payment will be made as soon
as reasonably practicable after you have satisfied such conditions but no later
than 30 November 2012. As described below, the Relocation Payment is intended to
substantially offset certain expenses incurred over the Assignment Period, such
as personal travel between London and New York for you and/or family outside of
normal international assignment policy provisions, incidental expenses and any
cost of living differences while in New York, legal expenses associated with
this offer, and financial planning (which replaces paragraph 9.4 of the Service
Agreement for the term of this assignment).


Assignment Provisions: Pursuant to the LTA Policy and the Payback Agreement, you
will be eligible for certain assignment benefits. However, in light of the
Relocation Payment, you will not be eligible for the following benefits in the
LTA Policy: Miscellaneous Allowances, Cost of Living Allowance, Hardship
Premium, Travel for Dependent Children.


Qualification for UK Remuneration/Benefits Package. In consideration of your
continued eligibility to participate in UK remuneration/benefits package, you
unconditionally agree and acknowledge that:


•
you will not be entitled to any Gap Inc. benefits provided to U.S.-based
employees, nor any employment rights and/or benefits payable under the laws of
the United States, its states or other subdivisions; and



•
should you be entitled to any employment rights, wages, benefits and/or awards
under United States law, these shall either (i) be offset against any
remuneration payable in accordance with your employment terms with GPS (Great
Britain) Limited and you agree to GPS (Great Britain) Limited deducting such
sums without further recourse to you; or (ii) if no further remuneration is
payable in accordance with your employment terms with GPS (Great Britain)
Limited., you agree to reimburse GPS (Great Britain) Limited for the difference.



Employment Status. You understand that your employment continues to be governed
by English employment law during the Assignment Period.


Post-Termination Severance Period. You will continue to be eligible for certain
post-termination benefits pursuant to Clause 14 of the Service Agreement. In
order to be eligible to receive such severance, you must sign the Compromise
Agreement referenced in Clause 14.1.4 of the Service Agreement and it must
become effective within 45 calendar days after your “separation from service”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A” and such 45th day, the “Release Deadline”). In the event
you are eligible to receive such severance, the base salary installments
referred to in Clause 14.1.1 of the Service Agreement shall commence on the
first monthly payment date following the Release Deadline. To the extent that
your severance payments are reduced in accordance with Clause 14.1.6 of the
Service Agreement, such reductions will be made as the payments that are the
basis of the reduction are received. The continued coverage for health and
welfare benefits referred to in Clause 14.1.1 may be taxable income to you and
subject to tax withholding, and the Company’s obligation to provide such
coverage shall cease immediately if the Company determines in its discretion
that providing such coverage would result in the Company being in violation of,
or incurring any fine, penalty, or excise tax under, applicable law (including,
without limitation, any penalty imposed for violation of the nondiscrimination
requirements under the Patient Protection and Affordable Care Act or guidance
issued thereunder).


Any severance payments under Clause 14 of your Service Agreement (or replacement
provisions) will be based on your base salary only and will not include any LTA
benefits.



--------------------------------------------------------------------------------





If you qualify for and/or receive any additional compensation and/or damages
required by local law at the time of termination, other payments or benefits due
to you from the Company (or any group company or affiliate) under these
guidelines will be reduced accordingly.


Governing Law: This Letter of Assignment and your employment shall be governed
by and construed in accordance with laws of England and Wales and the parties
agree to submit to the exclusive jurisdiction of the English courts as regards
any claim, dispute or matter arising out of or relating to this agreement and/or
your assignment.


Abide by Gap Inc. Policies/Protection of Gap Inc. Information. You agree to
abide by all Gap Inc. policies including, but not limited to, policies contained
in the Code of Business Conduct.


Post-Termination Restrictions. In consideration for the Relocation Payment and
this offer of assignment, you agree and undertake as follows:


Restrictive Covenants and Confidentiality. You will continue to abide by the
restrictive covenants and confidentiality provisions detailed in clauses 13 and
15 of your Service Agreement and you agree and undertake that during and/or for
the purposes of your Assignment Period:


(a)    those restrictive covenants will be applied in relation to your role of
Global President, Gap and for the benefit of Gap Inc. and any affiliate or
subsidiary which constitutes a Relevant Group Company for the purposes of that
clause and that they may be enforced directly by any such entity and/or by GPS
(Great Britain) Limited on behalf of such entity; and


(b)    the definition of Restricted Territory in clause 13 of your Service
Agreement shall also include any area or territory in relation to which you have
had material dealings and/or a level of management or operational responsibility
during the Relevant Period.


Section 409A. The intent of the parties is that payments and benefits to you
under this letter and otherwise comply with Section 409A and the regulations and
guidance promulgated thereunder (or an exemption therefrom) and, accordingly, to
the maximum extent permitted, they shall be interpreted to be in compliance
therewith (or an exemption therefrom) and any provision that is ambiguous as to
its compliance with Section 409A will be read in a manner to comply with Section
409A (or an exemption therefrom).


A termination of employment shall not be deemed to have occurred for purposes of
payment of any amounts or benefits subject to (and not exempt from) Section 409A
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A and, for purposes
of any reference to a “termination,” “termination of employment” or like terms
(whether hereunder or otherwise) shall mean “separation from service.” To the
extent necessary to avoid taxation under Section 409A, a disability shall not be
deemed to have occurred for purposes of any payment of any amounts or benefits
subject to Section 409A upon or following a disability unless such condition
qualifies as a “disability” within the meaning of Section 409A.


If you are a “specified employee” under Treas. Reg. Section 1.409A-1(i) on the
date of your Separation from Service, then any payment or benefit due to you
hereunder or otherwise as a result of your Separation from Service that is not
exempt from Section 409A will be paid to you no earlier than the date which is
six months after the date of such separation (or such earlier time permitted
under Section 409A(a)(2)(B)(i) of the Internal Revenue Code). This delay will
only be imposed to the extent required to avoid the tax for which you would
otherwise be liable under Section 409A(a)(1)(B) of the Internal Revenue
Code.  Any delayed payment instead will be made on the first business day
following the expiration of the six month period, as applicable (or such earlier
time permitted under



--------------------------------------------------------------------------------



Section 409A(a)(2)(B)(i) of the Internal Revenue Code). Payments that are not
delayed will be paid in accordance with their terms determined without regard to
such delay.


With respect to reimbursements or in-kind benefits provided to you hereunder or
otherwise that are not exempt from Section 409A (other than tax equalization
payments and tax gross-up payments, as described below), the following rules
shall apply: (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during any one of your taxable years shall not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year, (ii) in the case of any reimbursements of eligible expenses,
reimbursement shall be made on or before the last day of your taxable year
following the taxable year in which the expense was incurred, (iii) the right to
reimbursement or in-kind benefits shall not subject to liquidation or exchange
for another benefit.


Each payment hereunder and under the Service Agreement shall, to the maximum
extent permitted under Section 409A, be treated as a separate payment for
purposes of Section 409A.


Any tax equalization payments (within the meaning of Treas. Reg. Section
1.409A-1(b)(8)(iii)) made to you hereunder or otherwise shall be made in
accordance with such section to the extent necessary to avoid taxation under
Section 409A. Any tax gross-up payments (within the meaning of Treas. Reg.
Section 1.409A-3(i)(1)(v)) made to you hereunder or otherwise shall be made in
accordance with such section to the extent necessary to avoid taxation under
Section 409A.


Any offset of any payment or benefit hereunder or under your Service Agreement
shall be done in a manner intended to avoid taxation under section 409A of the
Internal Revenue Code of 1986 as amended. To the extent it is not possible to
avoid such taxation, then no offset shall be made.


In the event you become entitled to payments or benefits under Clause 11.2 of
your Service Agreement, such payments or benefits shall be made in accordance
with the Company regular pay and benefit practices otherwise applicable to you
and any reduction made in accordance with Clause 11.5 of your Service Agreement
shall be made as the payments that are the basis of the reduction are received.


Notwithstanding anything the contrary herein or elsewhere, any taxes or other
liabilities imposed on you by Section 409A are solely your responsibility, and
you will not be indemnified by the Company or any other person therefore
including, without limitation, under any tax equalization arrangement.


Entire Agreement. Please note that except for those agreements, letters or plans
referenced in this letter and attachments, this letter contains the entire
understanding of the parties with respect to this assignment and supersedes any
other agreements, representations or understandings (whether oral or written and
whether express or implied) with respect to this assignment. You acknowledge
that you have been provided an opportunity to consult with legal and/or
financial advisors regarding this assignment offer.


Again, Stephen, congratulations on your new position and assignment and this
latest achievement in your career path at Gap Inc.







--------------------------------------------------------------------------------



Yours sincerely,




/s/ Eva Sage-Gavin                        /s/ Jennifer Cho    
Eva Sage-Gavin                         Jennifer Cho
Executive Vice President                     Director
Global HR & Corporate Affairs                    GPS (Great Britain) Limited
Gap Inc.




Agreed on this 1st day of November, 2012






/s/ Stephen Sunnucks        
Stephen Sunnucks

